Citation Nr: 1642141	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  09-17 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder. 

2.  Entitlement to service connection for a left ankle disorder. 

3.  Entitlement to service connection for a psychiatric disorder, to include a cognitive disorder, not otherwise specified; anxiety and depression; posttraumatic stress disorder (PTSD); and bipolar disorder. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from November 1958 to August 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating determination of the VA RO located in Portland, Oregon. The case has been before the Board on previous occasions, and was remanded in July 2012, April 2013, November 2013, and October 2015 for evidentiary development. 

The Veteran appeared at a Travel Board hearing at the RO before the undersigned Veterans Law Judge (VLJ) in March 2011.  A transcript of the hearing is of record.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). 38 U.S.C.A. § 7107 (a)(2) (West 2015).


FINDINGS OF FACT

1.  Arthritis of the right ankle was not demonstrated to a compensable degree within one year of discharge from active duty, and the most probative evidence of record does not show a right ankle disorder to be etiologically related to a disease, injury, or event in service or to a service-connected disability.

2.  Arthritis of the left ankle was not demonstrated to a compensable degree within one year of discharge from active duty, and the most probative evidence of record does not show a left ankle disorder to be etiologically related to a disease, injury, or event in service or to a service-connected disability.

3.  A psychosis was not demonstrated to a compensable degree within one year of discharge from active duty, and the most probative evidence of record does not show any diagnosed psychiatric disorder to be etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  A right ankle disorder was not incurred in or aggravated by active service, was not caused or aggravated by a service-connected disability, and may not be presumed to have been incurred therein.  See 38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.  A left ankle disorder was not incurred in or aggravated by active service, was not caused or aggravated by a service-connected disability, and may not be presumed to have been incurred therein.  See 38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

3.  A psychiatric disorder, to include a cognitive disorder, not otherwise specified; anxiety and depression; PTSD; and bipolar disorder was not incurred in or aggravated by active service, and may not be presumed to have been incurred therein.  See 38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103 (a) (West 2002); 38 C.F.R. § 3.159 (b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

 A VCAA letter dated in January 2007 fully satisfied the duty to notify provisions. The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and available, relevant VA and private medical records are in the file.  A July 2012 response to a request for the Veteran's Social Security Administration (SSA) records revealed that these records were destroyed. A December 2012 VA Memorandum issued a formal finding on the unavailability of VA treatment records from the San Francisco VA Medical Center (VAMC) from 1966 to 1979, from the Indianapolis VAMC from 1966 to January 12, 2005, and from SSA.  As such, the Board finds that all relevant records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims, and VA has fulfilled its duty to assist.

With regard to the Veteran's claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4)(i) (2015).  With regard to his psychiatric claim, the Veteran underwent a VA examination in May 2013, and a pertinent VA medical opinion was provided in January 2016.  With regard to his bilateral ankle claim, the Veteran underwent a pertinent VA examination in May 2013, and pertinent VA medical opinions were provided in December 2013 and January 2016.  The VA examiners examined the Veteran, reviewed the claims file, and noted the Veteran's assertions.  The Board finds these opinions to be thorough, complete, and sufficient upon which to base a decision with regard to these claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).



II. Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110  (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303 (b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d) (2015).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2015).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2015); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Further, where the Veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303 (b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  As arthritis and psychosis are each listed as a "chronic disease" under 38 C.F.R. § 3.309 (a), the provisions of 38 C.F.R. § 3.303 (b) pertaining to continuity of symptomatology and of 38 C.F.R. § 3.307 pertaining to presumptive service connection for chronic disease apply to the issue of arthritis and psychosis.

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2015).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2015); see also, 38 U.S.C.A. § 1154(b) (West 2015).  Otherwise, the law requires verification of a claimed stressor.

Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

Additionally, the Board notes that regulations governing PTSD eliminate the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3) (2015).

1.  Entitlement to service connection for a right ankle disorder and a left ankle disorder. 

The Veteran is seeking entitlement to service connection for a bilateral ankle disorder.  He testified that he injured and strained his ankles while playing basketball during service. 

A review of his service treatment records reveals that the Veteran twisted his left ankle in August 1961.  An August 14, 1962, service treatment record noted that the Veteran hurt his right ankle.  An August 1962 radiographic report noted no fracture or dislocation was seen in the right foot and ankle.  A January 1963 service treatment record noted a negative result from an x-ray of the lateral right ankle. 

In May 2013, the Veteran underwent a VA examination.  Upon review of the claims file and examination of the Veteran, the examiner diagnosed bilateral ankle chronic strain with mild degenerative joint disease.  The examiner noted that the Veteran injured his left ankle in 1961 while carrying groceries.  He also noted the Veteran's reports that he did not recall that his ankle bothered him when he left the military.  The Veteran reported that his ankles started to bother him around the time his knees started to bother him in the late 1970s.  The examiner then concluded that it is less likely as not that his current bilateral ankle condition, chronic strain with mild degenerative joint disease, is related to injury or activities in service.  The examiner stated that x-ray reports showed only  mild degenerative changes in both ankles, which were typical for age.  There was no evidence of post-traumatic arthritis.  Additionally, there was no instability by history or examination to suggest ongoing problems from ankle sprains in service. 

In December 2013, a VA opinion was rendered stating that it is less likely as not that the Veteran's current degenerative changes in the bilateral ankles were caused or aggravated beyond the natural course of the disease process by service-connected pes planus.  The examiner noted that, at the May 2013 examination, the Veteran stated that his ankles did not start to bother him until years after he left the military when he was doing heavy work and had knee problems.  The examiner noted that the Veteran did not have severe deformity of either foot and ankle from pes planus that would scientifically cause his ankle conditions.

In January 2016, another VA medical opinion was provided.  Upon review of the claims file, the examiner found that it is less likely as not (less than 50 percent probability) that the Veteran's current degenerative changes in the bilateral ankles were aggravated beyond the natural course of the disease process by service-connected pes planus.  The examiner noted that, if the Veteran's ankle degenerative joint disease was aggravated beyond natural progression by his service-connected pes planus, he would expect an atypical presentation of ankle degenerative joint disease.  As noted in the 2013 examination and opinion, his ankles did not start to bother him until years after he left the military when he was doing heavy work and had knee problems.  Current symptoms were mild and sometimes did not bother him at all.  The examiner stated that this is the typical presentation of age-related mild degenerative joint disease in bilateral ankles.  One would expect degenerative changes on x-ray atypical for age.  One would expect severe deformity of his feet causing significant changes in his biomechanical alignment.  One would also expect more significant symptoms.  He had none of the above.  Examination that day showed full pain-free range of motion of his ankles, x-rays showed mild degenerative changes typical for age, and there were no major deformities of his feet.

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2015).  The Board acknowledges that the Veteran complained of ankle problems in service.  However, there is currently no medical evidence of record relating a current diagnosis of a left ankle disorder or a right ankle disorder to service.  Moreover, the May 2013 medical opinion specifically did not link a current disability of either ankle to his service.  Instead, the examiner noted that the x-rays reports showed only mild degenerative changes in both ankles, which were typical for age, there was no evidence of post-traumatic arthritis, and there was no instability to suggest ongoing problems from ankle sprains in service.  There are no medical opinions of record to the contrary. 

With regard to the possibility of granting service connection as secondary to service-connected bilateral pes planus, the December 2013 VA opinion noted that it is less likely as not that the Veteran's current degenerative changes in the bilateral ankles were caused or aggravated beyond the natural course of the disease process by service-connected pes planus.  The examiner further noted that the Veteran did not have severe deformity of either foot and ankle from pes planus that would scientifically cause his ankle conditions.  The January 2016 VA medical opinion found that it is less likely as not (less than 50 percent probability) that the Veteran's current degenerative changes in the bilateral ankles were aggravated beyond the natural course of the disease process by service-connected pes planus.  The examiner noted that, if the Veteran's ankle degenerative joint disease was aggravated beyond natural progression by his service-connected pes planus, he would expect an atypical presentation of ankle degenerative joint disease.  The examiner noted that the Veteran's symptoms were the typical presentation of age-related mild degenerative joint disease in bilateral ankles. 

Therefore, as the only medical opinions of record on the matter specifically do not link the Veteran's ankle disabilities to a service-connected disability, the Board finds that service connection cannot be granted on a secondary basis.

The Board notes the Veteran's assertions that his bilateral ankle disorder is specifically due to his military service or to service-connected bilateral pes planus.  With regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Here, the Veteran's complaints as to duration of symptoms are certainly capable of lay observation, as are his assertions of injuring his ankles during service.  However, the Board finds that the causes of his currently diagnosed bilateral ankle disability are not capable of lay observation, as the Veteran does not have training in orthopedic diseases.  As such, the Veteran's opinion is afforded little weight in the analysis of whether a nexus between his current ankle disabilities and his service exists.

By contrast, the medical professionals who provided the May 2013, December 2013, and January 2016 medical opinions reviewed the Veteran's claims file and offered opinions with supporting explanations as to why, in their medical judgment, the Veteran's bilateral ankle disability is not related to service or to a service-connected disability.  As such, the Board places the most significant weight on these medical opinions, which find against service connection.  Thus, the Veteran's claims for service connection for a left and a right ankle disability must fail on a direct and secondary basis.  

Additionally, the Board notes that there is no competent or credible evidence of record reflecting that the Veteran demonstrated arthritis of either ankle to a compensable degree within one year of discharge from active duty.  As such, service connection for arthritis cannot be granted on a presumptive basis.

With regard to the issue of continuity of symptomatology for arthritis under 38 C.F.R. § 3.303(b), the Board notes that the Veteran specifically denied swollen or painful joints and arthritis in the May 1968 Report of Medical History.  Clinical evaluation of his lower extremities was noted as normal on his August 1966 and May 1968 Reports of Medical Examination.  Moreover, the Veteran specifically reported at the May 2013 VA examination that he did not have significant problems with his ankles when he left the military and that his ankles did not start to bother him until years later when he was doing heavy work and had knee problems. 

In summary, the Board finds that there is no medical evidence linking a current disorder of either ankle directly to the Veteran's active duty service or to a service-connected disability, the Veteran is not competent to link his current ankle disorders to his active duty service or his pes planus, and there is no evidence of arthritis of either ankle to a compensable degree within one year of discharge from active duty.  As such, the Board finds that the preponderance of the evidence is against the claims for service connection for a left ankle disability and a right ankle disability, and the benefit-of-the-doubt rule is not for application.  
2.  Entitlement to service connection for a psychiatric disorder, to include a cognitive disorder, not otherwise specified; anxiety and depression PTSD; and bipolar disorder.

The Veteran is seeking service connection for a psychiatric disorder related to his active duty service.  Specifically, the Veteran testified that he was diagnosed with anxiety during service due to flying.  In a June 2007 PTSD questionnaire, the Veteran reported that, while working as a security officer for the USS Rehoboth, his ship was targeted, and the Russian ship, Vladivostok, lowered ship guns and aimed at the Veteran's ship.

A June 1964 service treatment record noted an impression of acute and chronic anxiety, reaction, mild.  The Veteran was prescribed Librium.  An October 1964 service treatment record noted that the Veteran was doing better and was less anxious.  His prescription for Librium was refilled.

In February 2007, the Veteran underwent a VA examination, at which he reported a stressor incident of having a Soviet cruiser, the Vladivostok, point cannons at them and could have killed everyone on board.  Upon examination of the Veteran, the examiner noted he presented with anxiety symptoms, which are possibly consistent with PTSD and the Veteran was advised to inquire about a PTSD evaluation.  The examiner noted that the Veteran's anxiety symptoms are directly related to his experiences during military service, to include being on his research boat and being threatened by the Soviet cruiser.  The examiner diagnosed the Veteran with bipolar disorder, not otherwise specified; depression secondary to military stressors; and anxiety, not otherwise specified.  The examiner noted that, if the Veteran's trauma episode that he describes with the Soviet cruiser is verified, then it would be reasonable to conclude that the Veteran's anxiety and depression are secondary to trauma he experienced during military service. 

In November 2007, the Veteran underwent a VA examination, at which the examiner determined that the Veteran had bipolar disorder and cognitive disorder, not otherwise specified.  She noted that the Veteran did not meet the formal diagnostic criteria for PTSD based on the incident reported in his claim. She noted that the Veteran did not report the pattern of symptoms required for a formal diagnosis of PTSD.  She went on to note that it does not appear that current symptoms are directly related to earlier symptoms of anxiety noted in service.  

In May 2013, the Veteran underwent a VA examination, at which the examiner noted that the Veteran did not, in his view, meet the criteria for PTSD.  The examiner explained that while the Veteran may have seen a Russian ship in service, that it was not traumatic for him.  The examiner did, however, assess the Veteran as being bi-polar and stated that this diagnosis dated back to the Veteran's mid-40s.  Regarding a potential nexus to service, however, the examiner simply stated that the Veteran's bipolar disorder "is not service-connected."  No associated rationale was listed for this opinion, and other potential diagnoses (cognitive disorder, anxiety, depression) were not specifically addressed.

A December 2013 VA medical opinion found that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  As part of the rationale for this opinion, the examiner noted that a review of the service treatment records and military personnel records revealed that the Veteran did not have any noted psychiatric problems in the military.  However, as noted above, the Veteran did seek treatment for anxiety in 1964 in service. 

In a January 2016 VA opinion, the same examiner who rendered the November 2007 opinion found that the condition claimed was less likely than not (less than 50 percent) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that this Veteran does not describe an incident meeting diagnostic criteria for PTSD, nor does he endorse symptoms meeting the formal diagnostic criteria for PTSD.  The Veteran has a primary diagnosis of cognitive disorder, moderate, described as vascular dementia related to multiple TIA events.  He has a diagnosis of bipolar disorder, managed effectively with ongoing medication.  His bipolar disorder has a post-military onset with initial diagnosis of about 2004/2005.

The examiner noted that there is a diagnosis of PTSD recorded in one chart note in CPRS (9/29/07), with no identification of a stressor event.  Regarding treatment for anxiety during military service, this issue was addressed in a November 2007 compensation and pension evaluation.  This Veteran was seen on several occasions during his military service for anxiety.  As he described these events, he was anxious with some reality basis to his concerns about safety on aircraft.  He was able to engage in training as a private pilot following his military service, and described his most frightening experience as flying in a training exercise and encountering foggy conditions which complicated landing of a small aircraft.  Based on a review of the current record, the examiner found that it does not appear that current symptoms are directly related to earlier symptoms of anxiety noted in the earlier treatment encounter documented in the Veteran's military record in June of 1964.  In the current evaluation interview, the Veteran does not recall any treatment for anxiety during military service, but comments on some marital issue and also on his dislike of submarine service.

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2015).  The Board acknowledges that the Veteran complained of anxiety in service.  Moreover, the Board acknowledges that the February 2007 VA examiner noted that the Veteran presented with anxiety symptoms, which are possibly consistent with PTSD.  The examiner further noted that the Veteran's anxiety symptoms are directly related to his experiences during military service, to include being on his research boat and being threatened by the Soviet cruiser, and that his depression is secondary to military stressors as well.  

While the Board has considered the February 2007 VA examiner's opinion, the Board ultimately finds the January 2016 VA opinion to be the most probative medical evidence of record on the matter.  The January 2016 VA examiner had the opportunity to review all medical evidence of record, to include the current medical evidence from 2007 forward.  With regard specifically to the issue of PTSD, the January 2016 VA medical opinion was based on a much more detailed PTSD evaluation.  The February 2007 VA examiner noted that the Veteran had anxiety symptoms "possibly" consistent with PTSD but advised that a PTSD evaluation was necessary in this case.  Upon further evaluation in January 2016, it was determined that the Veteran did not endorse symptoms meeting the formal diagnostic criteria for PTSD.  Moreover, the February 2007 VA examiner's use of the word "possibly" renders that opinion speculative.  In short, the most thorough PTSD evaluation of record, the January 2016 VA examination, found that the Veteran did not meet the criteria for a diagnosis of PTSD. 

With regard to the February 2007 opinion linking anxiety and depression to in-service trauma, the January 2016 VA opinion considered this opinion but ultimately found that the Veteran's current symptoms do not appear to be related to his in-service symptoms.  Specifically, in the current evaluation interview, the Veteran commented on marital issues and dislike of submarine service.  The January 2016 VA examiner did not find evidence indicating that the Veteran's psychiatric complaints are related to his in-service psychiatric complaints.  

Additionally, the Board finds that the January 2016 VA opinion is supported by the fact that the Veteran specifically denied depression or excessive worry in the May 1968 Report of Medical History, and his clinical psychiatric evaluation was noted as normal on his August 1966 and his May 1968 Reports of Medical Examination.  Therefore, while the Board has considered the February 2007 opinion, the Board ultimately finds the January 2016 VA opinion to be the most probative medical evidence of record on the matter, as it is supported by the Veteran's denial of anxiety or depression and his normal psychiatric evaluation in 1966 and 1968, and is based on a review of all medical evidence to date.  While he certainly complained of anxiety in 1964, these subsequent service records show it was not a chronic issue.

The 2016 opinion is also further supported by VA records concerning hospitalizations and outpatient treatment in the 1980s.  When he gave extensive medical histories when hospitalized in 1984 and 1987 for alcoholism, the Veteran did not report a history of chronic anxiety or depression dating back to service, or relate any negative comments about his military experiences.  He did report treatment and/or hospitalization in 1977 and 1979 for depression.  When he provided his history during the 1987 hospitalization, he stated that he had had "no problems" until approximately 1976 when he went through a divorce.  See also March 1984 admission assessment "not treated for any psychiatric problems in Navy"; "first noticed in San Francisco" (which is the 1977 hospitalization).  Despite numerous evaluations in the 1980s, he never reported having anxiety, depression, or any chronic psychiatric symptoms during and continuing since his military service.  This weighs heavily against any claim he makes now that he has had continuous symptoms.

The Board notes the Veteran's assertions that he has a current psychiatric disability that stems from his military service.  Here, the Veteran's complaints as to duration of symptoms are certainly capable of lay observation, as are his assertions of experiencing anxiety during service.  However, the Board finds that the causes of his currently diagnosed psychiatric disorders are not capable of lay observation, as the Veteran does not have training in psychiatric diseases.  As such, the Veteran's opinion is afforded little weight in the analysis of whether a nexus between his current psychiatric disabilities and his service exists.

By contrast, the medical professional who provided the January 2016 medical opinion reviewed the Veteran's claims file and offered opinions with supporting explanations as to why, in her medical judgment, the Veteran's psychiatric disabilities are not related to service.  As such, the Board places the most significant weight on the January 2016 medical opinion, which finds against service connection.  Thus, the Veteran's claim for service connection for a psychiatric disorder, to include a cognitive disorder, not otherwise specified; anxiety and depression; PTSD; and bipolar disorder must fail on a direct basis. 

Additionally, the Board notes that there is no competent or credible evidence of record reflecting that the Veteran demonstrated a psychosis to a compensable degree within one year of discharge from active duty.  As such, service connection for a psychosis cannot be granted on a presumptive basis.

With regard to the issue of continuity of symptomatology for a psychosis under 38 C.F.R. § 3.303(b),  as noted above, the Board notes that the Veteran specifically denied depression or excessive worry in the May 1968 Report of Medical History, and his clinical psychiatric evaluation was noted as normal on his August 1966 and his May 1968 Reports of Medical Examination.

In summary, the Board finds that the most probative medical evidence of record on matter does not link a current psychiatric disability directly to the Veteran's active duty service, the Veteran is not competent to link his current psychiatric disability to his active duty service, and a psychosis was not manifested to a compensable degree within one year of discharge from active duty.  As such, the Board finds that the preponderance of the evidence is against the claim for service connection for a psychiatric disorder, to include a cognitive disorder, not otherwise specified; anxiety and depression; PTSD; and bipolar disorder, and the benefit-of-the-doubt rule is not for application.  


ORDER

Entitlement to service connection for a right ankle disorder is denied. 

Entitlement to service connection for a left ankle disorder is denied. 

Entitlement to service connection for a psychiatric disorder, to include a cognitive disorder, not otherwise specified; anxiety and depression; PTSD; and bipolar disorder is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


